         Case 1:20-cv-00671-JB-LF Document 9 Filed 10/30/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO
CYNTHIA MINAFEE,
CONSWEYLA MINAFEE,
LINDSEY RUDOLPH for YAHAVEN PYLANT,

               Plaintiffs,

vs.                                                                 1:20-cv-00671-SMV-LF

BERNALILLO COUNTY BOARD OF
COMMISSIONERS, a governmental entity
of the State of New Mexico, Sheriff Manual Gonzales,
Bernalillo County Sheriff’s Department, in his individual
Capacity, Deputy Sheriff LEONARD ARMIJO of the
Bernalillo County Sheriff’s Department,
Individually, and Deputy Sherriff PATRICK RAEL of the
Bernalillo County Sheriff’s Department,
individually.

               Defendants.

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION
       THIS MATTER is before the Court sua sponte. On October 8, 2020, this Court issued an

Order to Show Cause for plaintiffs Cynthia Minafee, Consweyla Minafee, and Lindsey

Rudolph’s failure to serve defendants Sheriff Manual Gonzales, Deputy Sheriff Leonard Armijo,

and Deputy Sherriff Patrick Rael. Doc. 8. Plaintiffs’ response to the Court’s Order to Show

Cause was due no later than October 22, 2020. Id. at 2. To date, plaintiffs have not filed a

response to the Order to Show Cause.

       Federal Rule of Civil Procedure 4(m) provides in part:

       If a defendant is not served within 90 days after the complaint is filed, the court—
       on motion or on its own after notice to the plaintiff—must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time.
         Case 1:20-cv-00671-JB-LF Document 9 Filed 10/30/20 Page 2 of 3




       Defendant Bernalillo County Board of Commissioners removed this action to this Court

from the Second Judicial District on July 9, 2020. Doc. 1.

              In all cases removed from any State court to any district court of the
       United States in which any one or more of the defendants has not been served
       with process or in which the service has not been perfected prior to removal, or in
       which process served proves to be defective, such process or service may be
       completed or new process issued in the same manner as in cases originally filed in
       such district court.

28 U.S.C. § 1448. Accordingly, plaintiffs had through October 7, 2020, to serve defendants

Sheriff Manual Gonzales, Deputy Sheriff Leonard Armijo, and Deputy Sherriff Patrick Rael.

       Plaintiffs filed an amended complaint and a second amended complaint on July 24, 2020.

Docs. 5, 6. “But the [90]–day period provided by Rule 4(m) is not restarted by the filing of an

amended complaint except as to those defendants newly added in the amended complaint.”

Bolden v. City of Topeka, Kan., 441 F.3d 1129, 1148 (10th Cir. 2006). Because plaintiffs did not

add any new defendants in their amended complaints, the 90-day period for service from the

filing of the Notice of Removal applies. Consequently, all defendants should have been served

by October 7, 2020.

       The Court’s order to show cause warned plaintiffs that “to avoid dismissal of this action

against defendants Sheriff Manual Gonzales, Deputy Sheriff Leonard Armijo, and Deputy

Sherriff Patrick Rael, plaintiffs must either effect service or provide the Court with a written

explanation showing good cause why service has not been made, on or before Thursday, October

22, 2020.” The record reflects that plaintiffs have not served defendants Sheriff Manual

Gonzales, Deputy Sheriff Leonard Armijo, and Deputy Sherriff Patrick Rael. Additionally,

Plaintiffs have not shown good cause for the failure to serve. See Fed. R. Civ. P. 4(m).




                                                  2
         Case 1:20-cv-00671-JB-LF Document 9 Filed 10/30/20 Page 3 of 3




       The docket shows that on October 27, 2020, the Court issued summonses for Leonard

Armijo, Manual Gonzales, and Patrick Rael1 as further indication that plaintiffs did not serve

these defendants by the October 22, 2020 deadline. Because plaintiffs have not served

defendants Leonard Armijo, Manual Gonzales, Patrick Rael, nor have they shown good cause

why service has not been made, I recommend that these defendants be dismissed without

prejudice pursuant to Rule 4(m).

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). Written
objections must be both timely and specific. United States v. One Parcel of Real Prop., With
Buildings, Appurtenances, Improvements, & Contents, Known as: 2121 E. 30th St., Tulsa,
Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996). A party must file any objections with the
Clerk of the District Court within the fourteen-day period if that party wants to have
appellate review of the proposed findings and recommended disposition. Failure to file
timely and specific objections will result in waiver of de novo review by a district or
appellate court. In other words, if no objections are filed, no appellate review will be
allowed.




                                             ______________________________________
                                             Laura Fashing
                                             United States Magistrate Judge




1
  The Court also issued a summons for the Bernalillo County Clerk, which is not the subject of
the order to show cause.
                                                3
